 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDDilene Answering Service,Inc.andUnited TelephoneAnswering&Communications Service Union, Local780, AFL-CIO. Case 2-CA-13573January 19, 1976DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND PENELLOOn September 30, 1975, Administrative Law JudgeJohn M. Dyer issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Dilene Answering Ser-vice, Inc., Spring Valley, New York, its officers,agents,, successors, and assigns, shall take the actionset forth in the said recommended Order.'Member Penello concurs in the finding of a violation herein on the basisthat the substantial contributing factor which led to Respondent's dischargeof Nichols was her, union activities.Erie Sand Steamship Company,189NLRB 63 (1971).DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: United Tele-phone Answering and Communications Service Union,Local Union 780, AFL-CIO, herein called the Union orChargmg Party, filed a charge on January 9, 1975,' allegingvarious violations of the Act and that Florence Nickels hadbeen discharged by Dilene Answering Service, Inc., hereincalled Respondent or the Company, in violation of the Acton or about August 16.The Regional Director of Region 2 issued a complainton April 9, 1975, alleging that Respondent had dischargediUnless otherwise stated all events herein occurred in 1974Florence Nickels on or about July 12,- and failed and re-fused to reinstate her until on or about December 9, be-cause,_ of her union and concerted activities. Respondent'stimely-answer denied that it had discharged Mrs. Nickelsor violated the Act. Insofar as the jurisdictional allegationswere concerned, Respondent admitted that the Board hadasserted jurisdiction over,it in the Board's decisionin Di-lene Answering Service, Inc.,216 NLRB No. 108 (1975).The answer did not deny any other allegations of the com-plaint, such as the status of the Union or the status ofKenneth H. Iscol as the president of Respondent.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argue orallyat the hearing held in New York, New York, on August 6,1975. The parties requested time within which to file briefsand briefs have been received from Respondent and theGeneral Counsel.The principal issues in this case are what was said in atelephone conversation which took place on July 10 or 11,and whether Mrs. Nickels was discharged at least in partbecause of her union position and activities at that timeand Respondent's animus toward the Union. I have con-cluded that where the testimony of Mrs. Nickels and ofMr. Iscol differs materially that I should credit the testimo-ny of Mrs. Nickels. Mr. Iscol appeared to try to picturehimself in a most-favorable light and to try to place Mrs.Nickels in an unfavorable light by his testimony. I believefrom an overall view of the testimony that Mr. Iscol tendedto exaggerate where he thought such exaggeration wouldhelp his cause and I have discredited him where there areconflicts.I have concluded that the discharge of Mrs. Nickels tookplace on or about July 11, and that part of the reason forher discharge was Mr. Iscol's animus toward the Unionand towards Mrs. Nickels' assistance to the Union by hav-ing a union meeting at her home. Based on those conclu-sions, I have further concluded that Respondent violatedSection 8(a)(1) and (3) of the Act by its discharge and willrecommend appropriate remedial action.On the entire record in this case, including my evalua-tion of the reliability of the witnesses, based on the evi-dence received, my observation of the demeanor of thewitnesses, and the nature and manner in which they maderesponses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT AND THE LABOR ORGANIZATIONINVOLVEDRespondent is a New York corporation with its principaloffice and place of business located in Spring Valley, NewYork, maintaining other places of business in nearby NewYork cities and engaging in the operation of telephone an-swering services and radio paging and beeper devices.Respondent's businesses in it various locations are affiliat-ed business with common officers, ownership, directors,and operators and constitute a single integrated enterprisewhich, during the past year, derived gross revenues in ex-cess of $500,000. During the same period of time, Respon-dent purchased goods and materials which were delivered222 NLRB No. 76 DILENE ANSWERING SERVICEdirectlyto it from States outside the Stateof New Yorkand were valued in excess of $50,000.The National LaborRelations Board determined in anadvisory opinion dated February 21, 1975 (Case AO-163),that itwould assert jurisdiction over the operations of Re-spondent with respect tolabordisputes.I therefore conclude and find that Respondent is an em-ployer engaged in commerce within the meaning of Section2(2), (6), and(7) of the Act.Respondent admits and I find that the Union herein is alabor organization within the meaning of Section 2(5) ofthe Act.II.THE UNFAIR LABOR PRACTICESA. Background and Undisputed FactsKenneth Iscol, the president of Respondent and its alliedcompanies, has owned the Respondent operations for thelast 6 years. At the present time he has some 24 or 25employees operating 24 hours around the clock, 7 days aweek, in the various locations in New York. One of theconditions of employment was that employees sign a con-tract agreeing that they would not engage in a similar occu-pation in that general territory for a period of 2 years afterthey left Respondent's employ.Respondent had a contract with the Union which ex-pired on June 30, 1974, and was not renewed. Respondentand the -Union engaged in negotiations thereafter and atthe time of the hearing apparently had not agreed on a newcontract.Respondent filed a representation petition withthe New York State Labor Board prior to the expiration ofthe contract and the Union filed various charges with theNew York State Labor Board, including a charge concern-ing the discharge of Mrs. Nickels.The parties stipulated that relations between Mr. Iscoland Union Representative Fischer were hostile.Although the union contract called for bulletin boardspace, for union notices, Respondent stated that it did notprovide such space and the Union had not filed any griev-ance concerning lack of a .bulletin- board during the periodof the contract. One of the employees testified that noticesconcerning union meetings were placed on Respondent'scompany bulletin board whenever a union meeting was totake place. Mr. Iscol stated that he did- not see such noticesand would have taken them down if he had.Florence Nickels started to work for Respondent in Feb-ruary 1970. In April 1974, she became disabled due to anaccident and was still in that condition when her only sondied on June 29. According to her testimony she was re-leased by her doctor as being able to go back to work onAugust 19 and on that day returned to Respondent's of-fices and spoke with Iscol concerning returning to work.Mrs. Nickels was a union shop steward at Respondentfor a period of 2-1/2 years at the time of the hearing in thismatter, an4 had been a shop steward during the time of herdisablement. She testified that the Union regularly held itsmonthly meetings at a Holiday Inn. On either Wednesday,July 10, or Thursday, July 11, a union meeting was held atMrs. Nickels' home since the Union had been unable torent a room at the local Holiday Inn. This meeting was463attended by some 17 of Respondent's employees.Through June 1974, Lucille Kubisky was employed byRespondent. In the yellow pages (classified telephone di-rectory) for the area, which was dated July 1974, there wasa listing for a new telephone answering service in one ofthe nearby towns. Iscol testified he had heard that Kubiskyand Nickels were starting a -competing telephone answer-ing service and around July 9 or 10 he called the listednumber and recognized Kubisky's voice.In June, Iscol and Respondent's manager, Joyce Latas-sa, attended a convention of telephone answering execu-tives in West Virginia. Iscol said this was some 2 or 3 weeksprior to July 10 and that Mrs. Nickels called Joyce Latassaseveral times attempting to get him and finally reached himat one of the convention meetings. He testified she askedhim for a loan and he said he would think about it andcontact her later. He acknowledged that he did not speakto her about a loan until July 10 or 11 when he called her,although he had been back from the convention some 2weeks by that time. There was testimony that Mrs.Latassa's telephone number at the convention had beenposted so that she could be reached,by employees if it wasnecessary.B. The July, August,and December ConversationsMrs. Nickels testified that either on the day of the unionmeeting at her house or the following day Iscol called herat her home, stating that he was very upset and wouldexpect Lucille Kubisky to cut his throat but not her, andthat she had no right to have a union meeting in her home.She replied that she was the shop steward and could have ameeting at her home when she wished. He said she shouldbe on the Union's payroll, and to consider herself em-ployed by the Union from then on.Mrs. Nickels testified that the reference to Kubisky mayhave been a belief on Iscol's part that she was going to beworking with Kubisky in setting up this competing service.She said she reached this conclusion after receiving a letterfrom Iscol's attorney dated July 18, addressed to both herand Kubisky, stating Respondent understood that theywere starting a competing telephone service and remindingthem of the 2-year term within which they could not do so.The letter said that legal proceedings would follow if theyattempted to start such a business.Respondent's brief is mistaken when it states that Nick-els conceded that at the time of the July telephone conver-sation she understood that Iscol was referring to her beingin business with Kubisky.Iscol testified that, after hearing about the competingtelephone service and calking Kubisky, the next thing hethought of was to call Florence Nickels and find out thestory.He said he told her he could understand Lucille Ku-bisky cutting his throat but could not see how she could doso.He testified that she got abusive, told him to go to hell,and when he mentioned that he could not give her a loan,she told him to keep his money, said she quit, and hung up.Mrs. Nickels denied becoming abusive or raising hervoice or telling Iscol to go to hell and further denied sayingthat she quit.Originally Iscol's testimony conveyed the impression 464DECISIONSOF NATIONALLABOR RELATIONS BOARDthat during this conversation,Mrs. Nickels again askedabout the loan, having first requested it over the phonewhile he was at the convention. His later testimony indi-cated that he did not recall whether she had asked about itagain, but he told her that he could not give her such aloan. Iscol was not specifically asked and did not denyMrs.Nickels' testimony concerning Iscol's statementsabout her holding a union meeting in her home or that sheshould from thereon be paid by the Union.After she was released by the doctor on August 19, shewent to the company office to talk to Iscol, who escortedher out of the office and into the hallway and conversedwith her for a moment. According to her testimony he toldher she was guilty until proven innocent of working forsomeone else and that concluded the conversation. Shesaid that two other girls Evelyn Ronney and Joyce Reyn-olds were in the hallway at the time and overheard theconversation. Neither of these two ladies was produced byeither of the parties at the hearing.Iscol stated that when she came to the office on August19 he had her step out into the hall and told her he wasunhappy about the circumstances of the telephone conver-sation, that he felt that she had quit, and that he was con-ducting an investigation to determine whether or not shehad in fact solicited the Company's customers for anothertelephone answering service. He denied saying anythingabout her being guilty until proven innocent. In his testi-mony he made no mention of anyone else being presentduring this conversation.On December 9, Company Manager Latassa called Mrs.Nickels and asked if she would talk to Mr. Iscol at herhome. She agreed to do so and Iscol came to her home. Hebrought with him an agreement entitled "General Release"which provided that she released Respondent from anydamages in any suit or arbitration against Respondent. Itwas stipulated that the Union had started an arbitrationproceeding against Respondent on the basis of her dis-charge and that Respondent had resisted the arbitration onthe basis that the contract had expired on June 30 andaccordingly the impartial arbitrator had no jurisdiction.The impartial arbitrator agreed with Respondent's positionand no arbitration proceeding was held in the matter.In the interim an arbitration proceeding against LucilleKubisky for starting a competitive answering service hadproceeded and Respondent had received an award and wasgoing into the New York courts to enforce the awardagainst Kubisky.Iscol testified that they received the award against Kubi-sky and that there had been no proof in his investigationthat Florence Nickels had worked for Kubisky or had so-licited customers for Kubisky. He said that when he spoketo Nickels on the telephone in July she had been upset andaggravated and that he did not want to hold a grudge andsince he had an opening he asked her to come back towork. He did testify that a condition of her coming back towork was her signing the "General Release."At the time of the hearing Mrs. Nickels had been em-ployed at Respondent since December 10.C. Analysis and ConclusionsThe crux of this case is what was said in the telephoneconversation between Mrs. Nickels and Mr. Iscol.Mrs. Nickels' testimony is specific concerning Iscol'sstatements to her about the union and the union meeting inher home and that she should consider herself employed bythe union from then on. She specifically denied becomingabusive or telling Iscol to go to hell or that she quit. Hertestimony was aimed at the facts.In contrast Iscol's testimony rambled and seemed to bean effort to depict himself in an excessively favorable light.He stated that during the conversation Mrs. Nickels askedhim about the loan and then during cross-examination saidthat he did not remember whether she asked him but thathe dust told her he could not give her a loan. Although hesaid he knew nothing about a union meeting, he did notdeny Mrs. Nickels' testimony that he had said she had noright to have a union meeting in her home, and that sheshould be on the Union's payroll or consider herself em-ployed by the Union from then on.On balance Mrs. Nickels' testimony appears more credi-ble and I credit her version of the conversation and herdenials of Iscol's statements.In their conversation, two things were apparently trou-bling Iscol: (1) that a competing operation was being estab-lished in which Mrs. Nickels might be involved, and (2)that she had a union meeting in her home at a time whenhe was involved in a contentious relationship with UnionRepresentative Fischer.Mrs. Nickels had worked for Iscol for a number of yearsand these two matters very evidently angered him.I conclude and find that Iscol made the remarks aboutthe Union and her employment to which Mrs. Nickels tes-tified. Since one of the motivating factors in his statementswas her involvement with and support of the Union, thensuch was a part of her separation from Respondent and forthe later refusal to return her to work. Accordingly, I findand conclude that by such action Respondent violated Sec-tion 8(a)(3) and (1) of the Act.Respondent's brief seeks to blame Mrs. Nickels for notproviding Iscol with evidence of her innocence and nonin-volvement with Kubisky as though she were entrappingIscol. This line of thinking conforms to Iscol's "guilty untilproven innocent" statement, which I find he made, but isnot a rationalization followed by the Board.III.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEThe activities of Respondent set forth in section III, andtherein found to constitute unfair labor practices in viola-tion of Section 8(a)(1) and (3) of the Act, occurring in con-nection with Respondent's business operations as set forthabove in section I, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce. DILENE ANSWERING SERVICE465IV. THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, I recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act as follows:Having found that Respondent discharged FlorenceNickels on July 11, 1974, and refused to reinstate her onAugust 19, 1974, and did not thereafter offer her full rein-statement, but did reemploy her on December 10, 1974, Irecommend that Respondent offer her immediate and fullreinstatement to her former position, and that Respondentmake her whole for any loss of pay she may have sufferedby reason of Respondent's discriminatory termination ofher, by payment'to her of a sum equal to that which shewould have normally received as wages from July 11, 1974,the date of her termination until Respondent offers her fullreinstatement, less any net earnings for the interim. Back-pay is to be computed on a quarterly basis in the mannerestablished by the Board in F.W. Woolworth Company,90NLRB 289 (1950), with interest at the rate of 6 percent perannum to be computed in the manner set forth inIsisPlumbing & Heating Co.,138 NLRB 716 (1962). I furtherrecommend that Respondent make available to the Board,upon request, payroll and other records in order to facili-tate checking the amounts of backpay due her and anyother rights she might be entitled to receive.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.Respondent violated Section 8(a)(1) and (3) of theAct by itsdiscriminatory termination of FlorenceNickelsbecause she engaged in union and concerted activities withother employees for the purpose of mutual aid and protec-tion.Uponthe basis of the foregoing findings of fact and con-clusions of law and the entire record in this case,I issue thefollowing recommended:ORDER2Dilene Answering Service, Inc., SpringValley,NewYork, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discriminatorily terminating employees becausethey engaged in union and concerted activitieswith otheremployees for their mutual aid and protection.(b) In any other manner interfering with,restraining, orcoercing employees in the exercise of rights under Section 7of the Act.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a)Make Florence Nickels whole for the loss of pay shesuffered by reason of Respondent's discrimination againsther in accordance with the recommendations set forth inthe section of this Decision entitled "The Remedy."(b) Post at its Spring Valley and other New York officescopies of the attached notice marked "Appendix." 3 Copiesof said notice, on forms furnished by the Regional Directorfor Region 2, after being duly signed by an authorized rep-resentative of Respondent, shall be posted by Respondentimmediately upon receipt thereof and maintained by it for60 consecutive days thereafter in conspicuous places in-cluding all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.2 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herem shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.3 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT fire employees for engaging in unionand concerted activities with other employees for theirmutual aid and protection.WE WILL offer Florence Nickels immediate and fullreinstatement to her former job and reimburse her forthe pay she lost as a result of our action.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of rightsguaranteed under Section 7 of the act.DILENE ANSWERING SERVICE, INC.